—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered July 29, 1997, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a term of 2V4 to 4V2 years, unanimously affirmed.
The totality of the record establishes that defendant’s guilty plea was knowing and voluntary and that he fully understood his rights and the consequences of his decision (see, People v *204Fiumefreddo, 82 NY2d 536, 546; People v Guerrone, 208 AD2d 383, 384, lv denied 84 NY2d 1011). Defendant’s contentions that are based on facts dehors the record, allegedly pertinent to his legal representation, may not be raised on this appeal. Concur — Milonas, J. P., Ellerin, Wallach, Williams and Mazzarelli, JJ.